Citation Nr: 1520051	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  09-46 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

4.  Entitlement to service connection for a bilateral foot disability, claimed as pes planus.

5.  Entitlement to service connection for fingernail and toenail disabilities.

6.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for a neck disability.

8.  Entitlement to service connection for a back disability.

9.  Entitlement to service connection for a bilateral knee disability.

10.  Entitlement to service connection for sinusitis.

11.  Entitlement to service connection for a skin disability, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Barbara R. Lincoln, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to February 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Houston, Texas.     

The Veteran testified before the undersigned Veterans Law Judge in December 2014.  A transcript of the hearing has been uploaded in the Veteran's Virtual VA file.

The Board notes that the RO separately adjudicated service connection claims for depression, anxiety, and PTSD.  In Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) the Federal Circuit clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemmons, though a veteran may only seek service connection for PTSD, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Therefore, the Board will address whether service connection is warranted for an acquired psychiatric disorder, however diagnosed.  The issues have been recharacterized accordingly as noted on the title page.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.   

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have diabetes mellitus, fingernail and toenail disabilities, an acquired psychiatric disability, to include PTSD, a neck disability, a back disability, bilateral knee disability, sinusitis, or a skin disability that are etiologically related to his active duty service.

2.  The Veteran's bilateral flat feet were incurred in service.

3.  Bilateral degenerative joint disease of the interphalangeal (IP) joint was not shown during active duty.  The competent and credible evidence fails to establish an etiological relationship between the Veteran's bilateral degenerative joint disease of the IP joint and his active service.


CONCLUSIONS OF LAW

1.  The basic criteria for service connection for diabetes mellitus, fingernail and toenail disabilities, an acquired psychiatric disability, to include PTSD, a neck disability, a back disability, bilateral knee disability, sinusitis, or a skin disability are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection for bilateral pes planus, claimed as flat feet have been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/ Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Pertinent VA law and regulations provide that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange). 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a) (6)(iii).  Those diseases that are listed at 38 C.F.R. § 3.309(e) shall be presumptively service connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Diabetes Mellitus, Fingernail, Toenail, Acquire Psychiatric Disability, Neck, Back, Knees, Sinusitis, and Skin Disabilities

The Veteran asserts that he has diabetes mellitus, fingernail and toenail disabilities, an acquired psychiatric disability, to include PTSD, a neck disability, a back disability, bilateral knee disability, sinusitis and a skin disability that were caused by or aggravated by his active duty service.  He additionally attributes his claimed diabetes mellitus and skin disability to exposure to herbicides in service.

Service treatment records do not reflect treatment for diabetes mellitus, a fingernail or toenail disability, an acquired psychiatric disability, a neck disability, a back disability, a knee disability, sinusitis or a skin disability.  A January 1971 separation examination reflects normal clinical evaluations of his sinuses, endocrine system, upper extremities, lower extremities, spine, neck, and skin.  A normal psychiatric evaluation was also rendered; a sugar analysis was normal. 

All of the above provides evidence against these claims.  More importantly, a review of the Veteran's post-service medical treatment records shows no diagnoses of an actual neck or back disability, despite occasional complaints of back and neck pain. VA treatment records also fail to show diagnoses of diabetes mellitus (despite claims of the Veteran taking Metformin), fingernail or toenail disabilities, an acquired psychiatric disability (including PTSD), a bilateral knee disability, sinusitis or a skin disability.     

While the Board has considered the Veteran's complaints of blood sugar issues, unsightly nails, psychiatric symptoms, neck pain, back pain, knee pain, sinus symptoms and skin problems, VA does not generally grant service connection for symptoms alone, i.e. pain, anxiety, depressed feelings, nasal stuffiness, and rash, without an identified basis for those symptoms.  VA needs to identify a 'disability', not symptoms of a disability, or treatment for a symptom. 

Accordingly, service connection cannot be granted for symptoms of a disability, standing alone.  In this regard, the post-service records, as a whole, provide highly probative evidence against these claims.   While the Board understands that Veteran's concerns, he is not medically qualified to diagnose himself with diabetes mellitus, fingernail or toenail disabilities, an acquired psychiatric disability, a neck disability, a back disability, a knee disability, sinus disability, or skin disabilities and then find those problems to be related to service. 

The United States Court of Appeals for Veterans Claims (Veterans Court) has held that the presence of a disability at any time during the claims process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support findings of current diabetes mellitus, fingernail or toenail disabilities, an acquired psychiatric disability, neck, back, knee, sinus, or skin disabilities upon which to predicate a grant of service connection, there can be no valid claims for these benefits.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Bilateral Foot Disability

The Veteran's feet were found to be clinically normal at the March 1969 entrance examination.  There was no specific finding or diagnosis of flat feet. As such, the Board finds that flat feet were not noted at entry into service and the Veteran is therefore presumed to have been in a sound condition.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Service treatment records include a January 1971 Separation Examination which noted pes planus.  Subsequently, at an April 2008 VA examination, the examiner also found that the Veteran had flat feet.  However, the April 2008 examiner indicated that the Veteran's condition was congenital in nature.

Given the Veteran is presumed to have been sound at entry and because the record reflects that the Veteran experienced flat feet during active service and is currently diagnosed with flat feet, his flat feet are thus attributed to active service.  Resolving reasonable doubt in favor of the Veteran, a grant of service connection for flat feet is therefore warranted.  See 38 C.F.R. §§ 3.102, 3.303, 3.304.

The Board notes that the April 2008 VA examiner additionally diagnosed the Veteran with degenerative joint disease of the IP joint in his feet.  The Board finds that this specific diagnosis is not related to the Veteran's service.

Service treatment records do not reflect treatment for any foot disorder separate from pes planus. 

With respect to his arthritis in the feet, the Veteran's reported history of continued symptomatology since active service has also been considered but is not found to be accurate.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Notably, records do not reflect problems related to his arthritis in his feet until 2008.  

In this regard, the mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the Board finds that the Veteran did not experience any symptoms of arthritis of his feet for over 30 years after service.  This long period without problems weighs against service connection for this other diagnosis.

In this regard, it is important for the Veteran to understand that the post-service medical records provide particularly negative evidence against service connection for this other diagnosis.  Significantly, there is clinical evidence indicating that his feet, other than having pes planus, were normal at the time he left service.  A diagnosis of arthritis in his feet was not made for over 30 years following separation from service.  Continuity of symptomatology has not here been established, either through the competent evidence or through the Veteran's statements. 

Having determined that the Veteran's alleged clinical history regarding onset and continuity of arthritis of the feet is not consistent with the evidence, the Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The evidence does not indicate that his arthritis of the feet the Veteran has today are connected to service.  

The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his arthritis of the feet. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of his arthritis of the feet, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In fact, the April 2008 VA examiner noted the Veteran's degenerative joint disease in the IP joins is a common finding in any individual of the Veteran's age and is not related to flat feet.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against service connection for a foot disability separate from pes planus and there is no doubt to be otherwise resolved.  

II.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in December 2007 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, and VA medical records have been obtained.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

The Veteran requested that the record be held open for 120 days following his December 2014 BVA hearing so that he could submit additional treatment records and examinations.  To date, no submissions have been made. The duty to assist is not a one-way street. Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (veteran cannot passively wait for help from VA).  The Veteran did not indicate that he needed assistance in obtaining any additional records.  Thus, VA is not required to provide any more assistance to the Veteran with regard to these additional treatment records, as the Veteran did not submit the records as promised within 120 days of the December 2014 BVA hearing. 38 U.S.C.A. § 5102(a).  As noted by the undersigned, and agreed to by the Veteran, because the Board has not heard back from the Veteran, the Board will assume that there are no other records to be obtained (Transcript at page 13).

With respect to his service connection claims, as they relate to service, the Board notes that VA examinations and medical opinions were not obtained.  The Board finds that an additional Remand to obtain such opinions is not warranted.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Veterans Court has stated that this element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be 'medically competent' evidence of a current disability, 'medically competent' evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service (as in this case) would not suffice to meet the standard as this would, contrary to the intent of Congress, result in medical examinations being 'routinely and virtually automatically' provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Here, the only evidence of current diabetes mellitus, a bilateral foot disability other than pes planus, a fingernail disability, a toenail disability, an acquired psychiatric disability, a neck disability, a back disability, a bilateral knee disability, sinusitis or a skin disability related to service are the Veteran's own conclusory generalized lay statements, which are unsupported by the medical evidence.  Although the Veteran believes that these claimed disabilities should be service connected, the fact remains that none of his arguments have been bolstered by the opinion of any medical professional, or the records as a whole, which provide highly probative evidence against these claims.  Accordingly, the Board finds that referral for a VA medical examination or opinion is not warranted with respect to these issues.  

As such, the lay statements that are of record are simply insufficient to trigger VA's duty to provide examinations with opinions.  See Waters, 601 F.3d 1274.

Discussion of the Veteran's December 2014 Veterans Law Judge (VLJ) hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were considered at the hearing.  Sources of evidence relevant in this regard were identified during this hearing.  As noted above, the record was held open to provide the Veteran an opportunity to submit additional records.  The Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

In this regard, the Board has reviewed his statements in great detail.  His statements as to why he believes he has these problems, and why they are related to active service, are at best unclear at some points.  

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002)

ORDER

Service connection for diabetes mellitus, type II, to include as due to herbicide exposure, is denied.

Service connection for bilateral pes planus is granted.

Service connection for fingernail and toenail disabilities is denied.

Service connection for an acquired psychiatric disability, to include PTSD, is denied.  

Service connection for a neck disability is denied.

Service connection for a back disability is denied.

Service connection for a bilateral knee disability is denied.

Service connection for sinusitis is denied.

Service connection for a skin disability, to include as due to herbicide exposure, is denied.


REMAND

As noted, the VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board finds that additional development is necessary prior to adjudication of his claims for bilateral hearing loss and tinnitus. 

The Veteran testified at his December 2014 BVA hearing that he experienced in-service acoustic trauma while sleeping on an aircraft carrier.  A review of his service treatment records reflects that his hearing thresholds deteriorated, to some extent, between service entrance and separation.  Although a June 2014 VA audiological opinion was obtained, a VA examination reflecting whether or not the Veteran even has hearing loss for VA purposes has not been completed. 

Given the Veteran's credible testimony at his December 2014 BVA hearing regarding his in-service noise exposure (he was on an aircraft carrier), and the fact that it is unclear whether or not he suffers from a current hearing loss disability for VA purposes, the Board finds that the Veteran should be afforded a VA audiological examination.  Moreover, adequate rationale was not provided for the negative June 2014 etiological opinion regarding the Veteran's tinnitus and its relationship to service. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA audiological examination which addresses the nature and etiology of his bilateral hearing loss and tinnitus.  The claims file must be provided to the examiner for review.  All appropriate tests and studies-specifically, audiometric and speech discrimination testing-should be accomplished.

Based on a review of the claims file and the results of the Veteran's examination, the examiner(s) is asked to:

(a)  Indicate whether the Veteran currently has hearing loss to an extent recognized as a disability for VA purposes.

(b)  If hearing loss for VA purposes is demonstrated, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral hearing loss is casually related to service, to include in-service noise exposure.  

(c)  The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's tinnitus is casually related to service, to include in-service noise exposure.  

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If any examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


